       Case
        Case1:14-md-02573-VEC
              1:14-mc-02573-VEC Document
                                 Document411-1
                                          80 Filed
                                               Filed04/21/19
                                                     04/20/19 Page
                                                               Page1 1ofof1 1



                     UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF NEW YORK
                                                                             USDC SDNY
                                                                             DOCUMENT
 IN RE LONDON SILVER FIXING, LTD.                                            ELECTRONICALLY FILED
 ANTITRUST LITIGATION                               14-MD-02573-VEC          DOC #:
                                                    14-MC-02573-VEC          DATE FILED: 04/21/2019

 This Document Relates to:                          The Honorable Valerie E. Caproni

 ALL ACTIONS



                                    [PROPOSED] ORDER

Valerie E. Caproni, United States District Judge:

       Plaintiffs Christopher Depaoli and Kevin Maher motion for an order directing the

withdrawal of Hugh Sandler as their counsel, and for Hugh Sandler to be removed from this

action’s ECF service list, is GRANTED.

Dated: New York, New York
             21 2019
       April __,


                                                             SO ORDERED:


                                                             ___________________________
                                                             HON. VALERIE E. CAPRONI
                                                             United States District Judge
